DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            FRANK J. BOLTRI,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-2943

                            [October 28, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Colbath, Judge; L.T. Case No. 09CF004452AMB.

   Valerie Masters, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for
appellee.

FORST, J.

   Appellant Frank Boltri (“Appellant”) appeals his conviction for failure to
properly register as a sex offender in violation of section 943.0435(14)(a),
(14)(c)4, and (9)(a), Florida Statutes (2009). We affirm his conviction and
write to clarify that a sex offender must actually complete the
reregistration process, or at least show good cause for the failure to do so,
in order to be compliant with Florida registration requirements.

   Following his initial registration, Appellant is required to reregister as
a sex offender with local law enforcement twice a year, in both February
and August. Although Appellant successfully registered with the Palm
Beach County Sheriff’s Office (“PBSO”) in November 2008, his name was
absent from the list of registrants/reregistrants in February 2009.
Appellant was arrested in April 2009 and charged with failure to properly
reregister.

    At his trial, Appellant testified that he had gone to the PBSO stockade
in February 2009 to reregister. He claimed that when he spoke with an
officer, he was told that he would need to get an updated ID in order to
register with his new address and that he should get one an updated ID
and come back within 48 hours. Appellant testified that he knew it would
be impossible to get an updated ID in this time period, so he simply went
home. Appellant next registered with PBSO in July 2009, following his
arrest three months earlier.

   The State presented testimony from PSBO officers that offenders do not
need an updated ID in order to reregister. An offender’s information could
be verified through the registry’s online database and his or her identity
confirmed with a photograph on file.

   Section 943.0435(14)(a) reads “[a] sexual offender must report in
person each year during the month of the sexual offender’s birthday and
during the sixth month following the sexual offender’s birth month to the
sheriff’s office in the county in which he or she resides or is otherwise
located to reregister.” Appellant argues, among other things, that his
conviction must be reversed because he complied with the terms of the
statute by “reporting in person” to the PBSO stockade.

    Such a reading of the statute would require ignoring that the purpose
of reporting in person is “to reregister.” Section 943.0435(14)(c), while not
listed on the Appellant’s charging documents, describes what
reregistration entails. That subsection states: “Reregistration must
include any changes to the following information:” and provides a
comprehensive list of personal identification and location information to
be provided by the reregistering offender, including any changes to the
offender’s permanent, temporary, or “transient” address.              See §
943.0435(14)(c)1.-3., Fla. Stat. (2009). Applying the “whole text” and
“harmonious-reading” canons,1 and thus reading the subsections listed in
the information together with the rest of the statute, it is clear that the
Legislature did not intend for offenders to merely “report in person” to a
Sheriff’s Office and then leave without talking to anyone or providing the
required information.

    We recognize that there may be forces outside any individual’s control
which may hinder an individual’s timely registration or reregistration. For
example, in Griffin v. State, 969 So. 2d 1161 (Fla. 1st DCA 2007), an
offender was prevented from timely registering due to Hurricane Katrina
shutting down all registration facilities in the state. Id. at 1162. However,
the individual in that case registered the next day an office was open. Id.


1ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL
TEXTS 167-69 & 180-82 (2012).

                                     2
    In this case, assuming arguendo that Appellant’s version of events is
correct, he took no action before his April arrest to attempt to comply with
the PBSO officer’s instructions and ensure that he was properly
reregistered. The law may be able to make accommodations for legitimate
obstacles to compliance, but cannot accept an admission of defeat at the
first sign of resistance.2 Appellant had an obligation to fully reregister and,
by his own admission, failed to do anything beyond a cursory and
incomplete attempt at compliance. We accordingly affirm his conviction.

    Affirmed.

CIKLIN, C.J., and MAY, J., concur.

                             *         *         *

    Not final until disposition of timely filed motion for rehearing.




2 We recognize that Appellant may have been unable to comply with the “48
hours” instruction from the officer, but nothing suggests that he would not have
been able to comply with the broader instruction to return with an updated ID
when one was procured. An offender who is actively attempting to receive an
updated ID with which to reregister and who is simply delayed by the inevitable
red tape that process involves may present a different case, and a different
outcome, than that at bar.

                                       3